DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2020/0252849 A1) in view of Venkataraman (US 2021/0227437 A1).


receiving, by a fifth generation (5G) telecommunication network and from a user equipment (UE), a network registration message comprising a UE voice capability indicator ([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”); 
 	determining, by the 5G telecommunication network and based on the UE voice capability indicator, that the UE does not support emergency calls via the 5G telecommunication network ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
 	transmitting, by the 5G telecommunication network and to the UE in response to the network registration message, an emergency call instruction that configures the UE to use emergency fallback procedures ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
	Tang does not explicitly teach that the emergency fallback procedures are Long-Term Evolution (LTE) emergency fallback procedures.
	However, Venkataraman teaches emergency fallback procedures that are Long-Term Evolution (LTE) emergency fallback procedures ([0107], “a UE could perform fallback to LTE from 5GS service”; [0117], “In 1024, BB 1004 (~baseband processor of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order for the 5G network to provide a RRC connection release indication with redirection to LTE to the UE (Venkataraman [0117]) and to perform efficient emergency services fallback (Venkataraman [0002]).

 	Regarding claim 2, Tang in view of Venkataraman teaches the method of claim 1, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator (Tang [0135], “implementations of steps 6 to 17 may refer to corresponding contents in 3GPP TS 23.502”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  

 	Regarding claim 3, Tang in view of Venkataraman teaches the method of claim 1.	
Tang does not explicitly teach further comprising: receiving, by the 5G telecommunication network, the service request from the UE; and steering, by the 5G telecommunication network, the UE to an LTE telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.  
However, Venkataraman further teaches further comprising: receiving, by a 5G telecommunication network, a service request from a UE ([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~5G telecommunication network) 1006”); and 
steering, by the 5G telecommunication network, the UE to an LTE telecommunication network for an emergency call, based on an emergency service fallback indicator in the service request ([0117], “In 1026, the 5G NW 1006 may provide a RRC connection release indication with redirection to LTE to the BB 1004”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order for the UE to perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G network (Venkataraman [0117]) and to perform efficient emergency services fallback (Venkataraman [0002]).

 	Regarding claim 4, Tang in view of Venkataraman teaches the method of claim 1, wherein the 5G telecommunication network supports emergency calls (Tang [0069], “when the parameter value is set to be "4", it means that the emergency call service for the UE is borne through the 5G network”).  

	Regarding claim 5, Tang in view of Venkataraman teaches the method of claim 1, wherein the transmitting is performed by an access and mobility management function (AMF) of the 5G telecommunication network (Tang [0148], the AMF transmits a second fallback indication information to the UE).  
	Tang does not explicitly teach that the determining is performed by an access and mobility management function (AMF) of the 5G telecommunication network.
	However, Venkataraman further teaches that determining is performed by an access and mobility management function (AMF) of a 5G telecommunication network ([0109], “Accordingly, it may be beneficial, at least in some instances, for the AMF to explicitly indicate (e.g., in the 5GS network feature support IE in the registration accept message) whether support for emergency services fallback is available via each of EPC and CS service on the same PLMN”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by avoiding such additional delays, as any amount of delay may have a significant impact in an emergency situation (Venkataraman [0109]).

 	Regarding claim 6, Tang in view of Venkataraman teaches the method of claim 1, further comprising: 
 	receiving, by the 5G telecommunication network and from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”);
  	determining, by the 5G telecommunication network and based on the second UE voice capability indicator, that the second UE supports emergency calls ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”); and 
 	transmitting, by the 5G telecommunication network and to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”),
 	wherein the emergency call instruction transmits to the UE an emergency service fallback indicator ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).
 	Tang does not explicitly teach that the second UE supporting emergency calls is via the 5G telecommunication network, the UE engaging in emergency calls is via the 5G telecommunication network, and transmitting to the second UE an emergency service fallback indicator is causing the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the 5G telecommunication network.
 	However, Venkataraman further teaches a UE supporting emergency calls via a 5G telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
(In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the 5G telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW; [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the 5G telecommunication network when it supports emergency calls via the 5G telecommunication network.

 	Regarding claim 7, Tang in view of Venkataraman teaches the method of claim 6.
Tang does not explicitly teach wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.  
However, Venkataraman further teaches wherein an emergency call instruction is a 3GPP emergency service support (EMC) indicator ([0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless 

 	Regarding claim 8, Tang in view of Venkataraman teaches the method of claim 6.
Tang does not explicitly teach further comprising: 
 	receiving, by the 5G telecommunication network, the second service request for the second emergency call; and 
 	connecting, by the 5G telecommunication network, the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.  
However, Venkataraman further teaches further comprising: 
 	receiving, by a 5G telecommunication network, a service request for an emergency call (Fig. 10A, 1024, 5G NW (~5G telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
 	connecting, by the 5G telecommunication network, the emergency call for the UE based on an absence of an emergency service fallback indicator in the service request (In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).  


 	Regarding claim 9, Tang teaches a network element of a fifth generation (5G) telecommunication network ([0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14; [0183], “a composition of a network apparatus 130 provided by an embodiment of the present disclosure, the network apparatus 130 may implement a function of a SMF in a 5G network architecture”), comprising: 
 	one or more processors ([0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14); and 
 	 	memory storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations ([0210], “first processor 1403 in the network apparatus 130 is further configured to run the computer program, the steps of the method described in Embodiment 1 are executed”; [0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14) comprising: 
([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”); 
 	 	determining, based on the UE voice capability indicator, that the UE does not support emergency calls via the 5G telecommunication network ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
transmitting, to the UE in response to the network registration message, an emergency call instruction that configures the UE to use emergency fallback procedures ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
	Tang does not explicitly teach that the emergency fallback procedures are Long-Term Evolution (LTE) emergency fallback procedures.
	However, Venkataraman teaches emergency fallback procedures that are Long-Term Evolution (LTE) emergency fallback procedures ([0107], “a UE could perform fallback to LTE from 5GS service”) ([0117], “In 1024, BB 1004 (~baseband processor of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order for the 5G network to provide a RRC connection release indication with redirection to LTE to the UE (Venkataraman [0117]) and to perform efficient emergency services fallback (Venkataraman [0002]).

 	Regarding claim 10, Tang in view of Venkataraman teaches the network element of claim 9, wherein the emergency call instruction is a 3GPP emergency service fallback (EMF) indicator  (Tang [0135], “implementations of steps 6 to 17 may refer to corresponding contents in 3GPP TS 23.502”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  

 	Regarding claim 11, Tang in view of Venkataraman teaches the network element of claim 9.
Tang does not explicitly teach further comprising: receiving the service request from the UE; and steering the UE to an LTE telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.  
However, Venkataraman further teaches further comprising: receiving, by a 5G telecommunication network, a service request from a UE ([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~5G telecommunication network) 1006”); and 
steering, by the 5G telecommunication network, the UE to an LTE telecommunication network for an emergency call, based on an emergency service fallback indicator in the service request ([0117], “In 1026, the 5G NW 1006 may provide a RRC connection release indication with redirection to LTE to the BB 1004”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order for the UE to perform 

 	Regarding claim 12, Tang in view of Venkataraman teaches the network element of claim 9.
Tang does not explicitly teach wherein the network element is an access and mobility management function (AMF).  
However, Venkataraman further teaches wherein the network element is an access and mobility management function (AMF) ([0079], “the network element 600 may implement one or more logical functions/entities of a cellular core network, such as a mobility management entity (MME), serving gateway (S-GW), access and management function (AMF), session management function (SMF), etc. It is noted that the network element 600 of FIG. 6 is merely one example of a possible network element 600”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by avoiding such additional delays, as any amount of delay may have a significant impact in an emergency situation (Venkataraman [0109]).


 	wherein the operations further comprise: 
 	receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”);
	determining, based on the second UE voice capability indicator, that the second UE supports emergency calls ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”); and 
([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”), 
 	wherein the second emergency call instruction transmits to the second UE the emergency service fallback indicator ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
   	Tang does not explicitly teach that the second UE supporting emergency calls is via the 5G telecommunication network, the UE engaging in emergency calls is via the 5G telecommunication network, and transmitting to the second UE the emergency service fallback indicator is causing the second UE to omit an emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the 5G telecommunication network.
	However, Venkataraman further teaches a UE supporting emergency calls via a 5G telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
 	a UE engaging in emergency calls via a 5G telecommunication network (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the 5G telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW; [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the 5G telecommunication network when it supports emergency calls via the 5G telecommunication network.

 	Regarding claim 14, Tang in view of Venkataraman teaches the network element of claim 13.	
Tang does not explicitly teach wherein the second emergency call instruction is a 3GPP emergency service support (EMC) indicator.  
([0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF)”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by utilizing a 3GPP emergency service support (EMC) indicator.

 	Regarding claim 15, Tang in view of Venkataraman teaches the network element of claim 13.
Tang does not explicitly teach wherein the operations further comprise: receiving the second service request for the second emergency call; and connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request. 
However, Venkataraman further teaches wherein operations further comprise: 
receiving a service request for an emergency call (Fig. 10A, 1024, 5G NW (~5G telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
(In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by connecting to an emergency call for the UE based on an absence of an emergency service fallback indicator.

 	Regarding claim 16, Tang teaches one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors of a network element of a fifth generation (5G) telecommunication network, cause the one or more processors to perform operations ([0210], “first processor 1403 in the network apparatus 130 is further configured to run the computer program, the steps of the method described in Embodiment 1 are executed”; [0200], “network apparatus 130 may include: a first network interface 1401, a first memory 1402, and a first processor 1403”; Fig. 14; [0183], “a composition of a network apparatus 130 provided by an embodiment of the present disclosure, the network apparatus 130 may implement a function of a SMF in a 5G network architecture”) comprising: 
([0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”); 
 	determining, based on the UE voice capability indicator, that the UE does not support emergency calls via the 5G telecommunication network ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network (~does not support emergency calls via the 5G telecommunication network)”); and 
 	transmitting, to the UE in response to the network registration message, an emergency call instruction that configures the UE to use emergency fallback procedures ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
	Tang does not explicitly teach that the emergency fallback procedures are Long-Term Evolution (LTE) emergency fallback procedures.
	However, Venkataraman teaches emergency fallback procedures that are Long-Term Evolution (LTE) emergency fallback procedures ([0107], “a UE could perform fallback to LTE from 5GS service”; [0117], “In 1024, BB 1004 (~baseband processor of UE) may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang in order for the 5G network to provide a RRC connection release indication with redirection to LTE to the UE (Venkataraman [0117]) and to perform efficient emergency services fallback (Venkataraman [0002]).

 	Regarding claim 17, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 16.
 	Tang does not explicitly teach wherein the operations further comprise: receiving the service request from the UE; and steering the UE to an LTE telecommunication network for the emergency call, based on the emergency service fallback indicator in the service request.  
([0117], “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback) and perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW (~5G telecommunication network) 1006”); and 
steering the UE to an LTE telecommunication network for an emergency call, based on an emergency service fallback indicator in the service request ([0117], “In 1026, the 5G NW 1006 may provide a RRC connection release indication with redirection to LTE to the BB 1004”).  
	 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order for the UE to perform a tracking area update (TAU) procedure and perform LTE RRC connection establishment (e.g., with cause=emergency call) with the 4G network (Venkataraman [0117]) and to perform efficient emergency services fallback (Venkataraman [0002]).

 	Regarding claim 18, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 16.	
Tang does not explicitly teach wherein the network element is an access and mobility management function (AMF).  
However, Venkataraman further teaches wherein a network element is an access and mobility management function (AMF) ([0079], “the network element 600 may implement one or more logical functions/entities of a cellular core network, such as a mobility management entity (MME), serving gateway (S-GW), access and management function (AMF), session management function (SMF), etc. It is noted that the network element 600 of FIG. 6 is merely one example of a possible network element 600”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by avoiding such additional delays, as any amount of delay may have a significant impact in an emergency situation (Venkataraman [0109]).

 	Regarding claim 19, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 16, 
 	wherein the operations further comprise: 
 	receiving, from a second UE, a second network registration message comprising a second UE voice capability indicator (Tang [0216], “In the foregoing solution, the second receiving part 1501 (~of network apparatus 150 in Fig. 15) is configured to receive a Registration Request message (~network registration message) transmitted by the UE through a radio access network RAN, where the Registration Request message (~network registration message) carries the service support capability indication information of the UE”; [0225], “the service support capability indication information of the UE is indication information used to indicate that the UE needs the voice service (~UE voice capability indicator) and only supports a circuit switched service”); 
	determining, based on the second UE voice capability indicator, that the second UE supports emergency calls ([0073], “when the service support capability indication information of the UE indicates that the UE supports the VoIP service or the indication information used to indicate the network bearing the emergency call service represents that the emergency call service is borne through a 4G network”; [0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”); and 
 	transmitting, to the second UE in response to the second network registration message, a second emergency call instruction that configures the UE to engage in emergency calls ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”), 
 	wherein the second emergency call instruction transmits to the second UE the emergency service fallback indicator ([0221], “second transmitting part 1502 (~of network apparatus 150 in Fig. 15) is configured to transmit the second fallback indication information to the UE, where the second fallback indication information is used to indicate a fallback of the service-specific bearer from the 5G network to a 2G or 3G network or a handover of the service system handover from the 5G to the 2G or 3G”).  
 	Tang does not explicitly teach that the second UE supporting emergency calls is via the 5G telecommunication network, the UE engaging in emergency calls is via the 5G telecommunication network, and transmitting to the second UE the emergency service fallback indicator is causing the second UE to omit the emergency service fallback indicator in a second service request for a second emergency call sent by the second UE to the 5G telecommunication network.
	However, Venkataraman further teaches a UE supporting emergency calls via a 5G telecommunication network ([0090], “Similarly, the indication of whether emergency services fallback via fallback to CS service is supported may include any or all of a variety of possible information. As one possibility, the indication may specify that one of: emergency services fallback via fallback to CS service is not supported; emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface but not while connected to 5GS via an E-UTRA air interface; emergency services fallback via fallback to CS service is supported while connected to 5GS via an E-UTRA air interface but not while connected to 5GS via a NR air interface; or emergency services fallback via fallback to CS service is supported while connected to 5GS via a NR air interface or an E-UTRA air interface”),
(In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024, and the UE would be engaging in emergency calls via the 5G telecommunication network; [0105], “EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”), and 
 	causing the UE to omit an emergency service fallback indicator in a service request for an emergency call sent by the UE to the 5G telecommunication network.
 (In Fig. 10A, if EMC=1 (~or EMF=0) in 1012, service type would not be equal to Emergency Services Fallback in 1024 (~omit an emergency service fallback indicator) in a service request for an emergency call sent by the BB (~base band processor of UE) to the 5G NW; [0105], “there are multiple fields related to emergency calls, which may include an emergency service support indicator for 3GPP access (EMC) and an emergency service fallback indicator for 3GPP access (EMF). FIG. 8 illustrates various possible fields of such an IE, including EMF and EMC fields, according to some embodiments. At least as one possibility, the EMC field may include two bits, and may be defined such that the possible values of the field can indicate that emergency services are not supported, emergency services are supported in NR connected to 5G core network (5GCN) only, emergency services are supported in E-UTRA connected to 5GCN only, or emergency services are supported in NR connected to 5GCN and E-UTRA connected to 5GCN”).  
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by enabling the UE to engage in emergency calls via the 5G telecommunication network when it supports emergency calls via the 5G telecommunication network.

 	Regarding claim 20, Tang in view of Venkataraman teaches the one or more non-transitory computer-readable media of claim 19.
Tang does not explicitly teach wherein the operations further comprise: receiving the second service request for the second emergency call; and connecting the second emergency call for the second UE based on an absence of the emergency service fallback indicator in the second service request.  
However, Venkataraman further teaches wherein operations further comprise: 
receiving a service request for an emergency call (Fig. 10A, 1024, 5G NW (~5G telecommunication network) 1006 receiving a service request for an emergency call; “In 1024, BB (~base band processor of UE) 1004 may provide a service request on NR (e.g., with service type=emergency services fallback)”); and 
connecting the emergency call for the UE based on an absence of the emergency service fallback indicator in the service request (In Fig. 10A, if EMF=0 (~absence of an emergency service fallback indicator) or EMC=1, NR RRC connection is established; [0117], “perform NR RRC connection establishment (e.g., with cause=emergency call) with the 5G NW 1006”).  
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Venkataraman with the teaching of Tang as modified by Venkataraman in order to increase coverage and better serve the increasing demand and range of envisioned uses of wireless communication (Venkataraman [0004]) by connecting to an emergency call for the UE based on an absence of an emergency service fallback indicator.

Conclusion

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER YI whose telephone number is (571)270-7696. The examiner can normally be reached on Monday-Friday from 8:00 am to 5:00 pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JINSONG HU, can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER YI/
Examiner, Art Unit 2643

/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643